EXHIBIT 10.2

PHARMANET DEVELOPMENT GROUP, INC.
2008 INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN




The following constitute the provisions of the 2008 International Employee Stock
Purchase Plan (herein called the “Plan”) of PharmaNet Development Group, Inc.
(the “Company”).

1.

Purpose.  The purpose of the Plan is to provide employees of the Company’s
foreign subsidiaries with an opportunity to purchase Common Stock of the Company
through payroll deductions.  

2.

Definitions.

(a)

“Board” shall mean the Board of Directors of the Company.

(b)

“Common Stock” shall mean the Common Stock, $.001 par value, of the Company.

(c)

“Company” shall mean PharmaNet Development Group, Inc., a Delaware corporation.

(d)

“Compensation” shall mean base salary.

(e)

“Compensation Committee” shall mean the compensation committee of the Company’s
Board.

(f)

“Corporate Transaction” shall mean the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the events:

(i)

a sale, lease, license or other disposition of all or substantially all of the
consolidated assets of the Company;

(ii)

a sale or other disposition of at least 50% of the outstanding securities of the
Company; or

(iii)

a merger, consolidation or similar transaction unless securities representing
more than fifty percent (50%) of the total combined voting power of the voting
securities of the successor corporation are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the Company’s outstanding voting securities
immediately prior to such transaction.

(g)

“Designated Subsidiaries” shall mean the Subsidiaries with non-U.S. employees
which have been designated by the Board from time to time, in its sole
discretion, as eligible to participate in the Plan.





--------------------------------------------------------------------------------

(h)

“Employee” shall mean any person who is employed by a Designated Subsidiary and,
unless otherwise mandated by law, such person is customarily employed for at
least 20 hours per week and has been so employed for at least 90 days
continuously by the Company or one of its Designated Subsidiaries.

(i)

“Plan” shall mean this 2008 International Employee Stock Purchase Plan.

(j)

“Subsidiary” shall mean any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, provided each corporation
(other than the last corporation) in the unbroken chain owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

(k)

“U.S. Plan” shall mean the Company’s 2004 Employee Stock Purchase Plan.

3.

Eligibility.

(a)

Any Employee as defined in Section 2 shall be eligible to participate in the
Plan, subject to limitations imposed by Section 423(b) of the Code.

(b)

Any provisions of the Plan to the contrary notwithstanding, no Employee shall be
granted an option under the Plan (i) if, immediately after the grant, such
Employee would own shares (including outstanding options to purchase) of stock
possessing 5% or more of the total combined voting power or value of all classes
of shares of the Company or any Subsidiary of the Company, (ii) if such employee
is an executive officer of the Company who is required to file ownership reports
under Section 16(a) of the Securities Exchange Act of 1934, or (iii) which
permits his rights to purchase shares under the Plan and other stock option
plans of the Company to accrue at a rate which exceeds U.S. $25,000 of the fair
market value of the shares (determined at the time such option is granted) for
each calendar year in which such stock option is outstanding at any time.  For
purposes of (i) above, the rules of Section 424(d) of the Code shall apply in
determining the stock ownership of any Employee and stock which such Employee
may purchase under all outstanding options shall be treated as stock owned by
such Employee.

4.

Offering Dates.  The Plan shall be implemented by one offering during each
six-month period of the Plan.  Offerings will commence on the first U.S.
business day in January and July each year and end on the last U.S. business day
in June and December each year respectively.  The Compensation Committee shall
have the power to change the duration of offering periods with respect to future
offerings without stockholder approval, if such change is announced at least 15
days prior to the scheduled beginning of the first offering period to be
affected.

5.

Participation.

(a)

An eligible Employee may become a participant in the Plan by completing a
subscription agreement authorizing a payroll deduction on the form provided by
the Company,





2




--------------------------------------------------------------------------------

and filing it with the Company in accordance with the procedures specified by
the Company prior to the applicable offering date.

(b)

Payroll deductions for a participant shall commence on the first payday
following the offering date and shall end on the payday ending with or
immediately prior to the termination date of the offering to which such
authorization is applicable, unless sooner terminated by the participant as
provided in Section 10.

6.

Payroll deductions.

(a)

Except to the extent otherwise determined by the Compensation Committee, payment
for shares of Common Stock purchased under the Plan shall be effected by means
of a participant’s authorized payroll deduction.

(b)

At the time a participant files his subscription agreement, he shall elect to
have payroll deductions made on each payday during the offering period in any
multiple of one percent (1%), up to a maximum of ten percent (10%), of the
Compensation which he is to receive on such payday.

(c)

All payroll deductions authorized by a participant shall be credited to his
account under the Plan.  Except to the extent otherwise required by local law
and determined by the Compensation Committee, a participant may not make any
additional payments into such account.

(d)

A participant may discontinue his participation in the Plan as provided in
Section 10, or may lower, but not increase, the rate of his payroll deductions
during the offering by completing and filing with the Company a new
authorization for payroll deduction.  The change in rate shall be effective
within 15 days following the Company’s receipt of the new authorization.

(e)

Payroll deductions collected in a currency other than U.S. Dollars shall be
converted into U.S. Dollars on the last day of the offering period in which
collected, with such conversion to be based on the exchange rate determined by
the Compensation Committee in its sole discretion.  Any changes or fluctuations
in the exchange rate at which the payroll deductions collected on the
participant’s behalf are converted into U.S. Dollars on each purchase date shall
be borne solely by the Participant.

7.

Grant of Option.

(a)

At the beginning of each offering period, each eligible Employee participating
in the Plan shall be granted an option to purchase up to that number of shares
of the Company’s Common Stock determined by dividing the amount accumulated in
such employee’s payroll deduction account during such offering period by the per
share option price set forth in Section 7(b) up to a maximum of 1,000 shares of
the Company’s Common Stock, subject to the limitations set forth in Section
3(b).

(b)

The U.S. Dollar option price per share of such shares shall be the lesser of:
(i) 85% of the fair market value of a share of the Common Stock of the Company
at the





3




--------------------------------------------------------------------------------

commencement of the offering period or (ii) 85% of the fair market value of a
share of the Common Stock of the Company at the time the option is exercised at
the termination of the six-month offering period.

(c)

For purposes of this Section 7, the fair market value of the Company’s Common
Stock on a given date shall be the reported closing price for that date or, if
there are no sales on such date, on the last trading date on which there were
sales of Common Stock, as reported by the principal market for the Common Stock.

8.

Exercise of Option.  Unless a participant withdraws from the Plan as provided in
Section 10, his option for the purchase of shares shall be exercised
automatically at the end of the offering period, and the maximum number of full
shares subject to option shall be purchased for him at the applicable option
price with the accumulated payroll deductions in his account (as converted into
U.S. Dollars).  During his lifetime, a participant’s option to purchase shares
hereunder is exercisable only by him.

9.

Excess Payroll Deductions.  Any payroll deductions not applied to the purchase
of shares on any purchase date because they are not sufficient to purchase a
whole share shall be held for the purchase of shares on the next purchase date.
 However, any payroll deductions not applied to the purchase of shares by reason
of the limitation on the maximum number of shares purchasable per participant on
the purchase date set forth in Section 7(a) shall be promptly refunded in the
currency in which paid by the Subsidiary.

10.

Delivery.  As promptly as practicable after the termination of each offering,
the Company shall arrange the delivery to or for the benefit of each
participant, of a certificate representing the shares purchased upon exercise of
his option.  

11.

Withdrawal; Termination of Employment.

(a)

A participant may withdraw all but not less than all the payroll deductions
credited to his account under the Plan at any time prior to the end of the
offering period by giving written notice to the Company.  All of the
participant’s payroll deductions credited to his account shall be paid to him
promptly after receipt of his notice of withdrawal in the currency in which paid
by the Subsidiary and his option for the current offering period shall be
automatically terminated, and no further payroll deductions for the purchase of
shares shall be made for him during the offering period.

(b)

Upon termination of the participant’s employment prior to the end of the
offering period for any reason, including retirement or death, the payroll
deductions credited to his account shall be returned to him (or, in the case of
his death, to the person or persons entitled thereto under Section 14) in the
currency in which paid by the Subsidiary, and his option shall be automatically
terminated.

(c)

In the event an Employee fails to remain in the continuous employ of the
Designated Subsidiary for at least 20 hours per week during the offering period
in which the employee is a participant, he shall be deemed to have elected to
withdraw from the Plan and the payroll deductions credited to his account shall
be returned to him and his option terminated.





4




--------------------------------------------------------------------------------

(d)

A participant’s withdrawal from an offering shall not have any effect upon his
eligibility to participate in a succeeding offering or in any similar plan which
may hereafter be adopted by the Company or a Designated Subsidiary.

12.

Interest.  Except to the extent otherwise required by applicable law, no
interest shall accrue on the payroll deductions of a participant in the Plan.

13.

Common Stock.

(a)

The maximum number of shares of the Company’s Common Stock which shall be made
available for sale in the aggregate under the Plan and the U.S. Plan shall be
700,000 shares, subject to adjustment upon changes in capitalization of the
Company as provided in Section 18.  The shares to be sold to participants under
the Plan may, at the election of the Company, be in the Company’s sole
discretion, either treasury shares, shares authorized but unissued, or shares
purchased on the open market.  If the total number of shares, which would
otherwise be subject to options granted pursuant to Section 7(a) hereof and
pursuant to the U.S. Plan, at the beginning of an offering period exceeds the
number of shares then available under the Plan and the U.S. Plan (after
deduction of all shares for which options have been exercised or arc then
outstanding), the Company shall allocate options for shares remaining available
for option grant pro rata among the participants in accordance with the amounts
otherwise determined pursuant to Section 7(a).  The Compensation Committee may
make rules regarding the pro rate deduction.  In such event, the Company shall
give written notice of such reduction of the number of shares subject to the
option to each participant affected thereby and shall similarly reduce the rate
of payroll deductions, if necessary.

(b)

A participant shall have no interest or voting right in shares covered by his
option until such option has been exercised.

14.

Administration.  The Plan shall be administered by the Compensation Committee
which may make rules regarding administration of the Plan.  The administration,
interpretation or application of the Plan by the Compensation Committee shall be
final, conclusive and binding upon all participants.

15.

Designation of Beneficiary.

(a)

To the extent permitted by local law, a participant may file a written
designation of a beneficiary (or beneficiaries) who is to receive any shares or
cash or both to which the participant may be entitled under the Plan at the time
of his death.

(b)

Such designation of a beneficiary (or beneficiaries) may be changed by the
participant at any time by written notice to the Company.  In the event of the
death of a participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such participant’s death, the
Company shall deliver any shares and any cash to which the participant was
entitled to the executor or administrator of the estate of the participant, or
if no such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its sole discretion, may deliver any such shares and
any such cash to the extent required by local law to the spouse or children of
the participant, or if no spouse or no child is





5




--------------------------------------------------------------------------------

known to the Company, then to such other person as the Company may designate in
accordance with local law.

16.

Transferability.  Neither payroll deductions credited to a participant’s account
nor any rights with regard to the exercise of any option or rights to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 14 hereof) by the participant.  Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds in
accordance with Section 10.

17.

Use of Funds.  All payroll deductions received or held by the Company or a
Designated Subsidiary under the Plan may be used by the Company or a Designated
Subsidiary for any corporate purpose, and except to the extent permitted by
local law, the Company or a Designated Subsidiary shall not be obligated to
segregate such payroll deductions.

18.

Reports.  Individual accounts shall be maintained for each participant in the
Plan.  Statements of account shall be given to participating Employees
semiannually promptly following the stock purchase date, which statements shall
set forth the amount of payroll deductions, the per share purchase price, the
number of shares purchased and the remaining cash balance, if any.

19.

Adjustments Upon Changes in Capitalization/Corporate Transaction.  Should any
change be made to the Common Stock by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares, spin-off
transaction or other change affecting the outstanding Common Stock as a class
without the Company’s receipt of consideration, or should the value of
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization, then equitable
adjustments shall be made to the number and/or class of securities covered by
each option under the Plan which has not yet been exercised and the number
and/or class of securities which have been authorized for issuance under the
Plan but for which options have not yet been granted, as well as the price per
share of Common Stock covered by each option under the Plan which has not yet
been exercised, shall be equitably adjusted.  Conversion of any convertible
securities of the Company shall be deemed to have been “‘effected” with the
receipt of consideration and therefore not require any adjustment.  Such
adjustment shall be made by the Compensation Committee, whose determination in
that respect shall be final, binding and conclusive.  Except as expressly
provided herein, no sale by the Company of shares of capital stock of any class
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an option.

In the event of a Corporate Transaction, then: (i) any surviving or acquiring
corporation may continue or assume options outstanding under the Plan or may
substitute similar rights (including a right to acquire the same consideration
paid to stockholders in the Corporate Transaction) for those outstanding, under
the Plan, or (ii) if any surviving or acquiring corporation does not assume such
options or does not substitute similar rights for options outstanding under the
Plan, then the participants’ accumulated payroll deductions (exclusive of





6




--------------------------------------------------------------------------------

any accumulated interest that cannot be applied toward the purchase of shares of
Common Stock under the terms of the offering) shall be used to purchase shares
of Common Stock immediately prior to the Corporate Transaction under the ongoing
offering, and the participants’ options under the ongoing offering shall
terminate immediately after such purchase.  For this purpose, payroll deductions
shall be converted from the currency in which paid by the Designated Subsidiary
into U.S. Dollars on the exchange rate in effect on the purchase date.

20.

Amendment or Termination.  The Board of Directors of the Company may at any time
terminate or amend the Plan.  No termination shall affect options previously
granted.  No amendment shall make any change in any option granted under the
Plan which adversely affects the right of any participant.  No amendment shall
be made without prior approval of the stockholders of the Company if such
amendment would:

(a)

increase the number of shares that may be issued under the Plan and the U.S.
Plan in the aggregate except as provided in Section 19; or

(b)

Make any change which is not consistent with applicable law including the rules
of the Securities and Exchange Commission or the principal trading market for
the Common Stock.

21.

Notices.  All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt hereof.

22.

Conditions Upon Issuance of Shares.  Shares shall not be issued with respect to
any option unless the exercise of such option and issuance and delivery of such
shares pursuant thereto shall comply with all applicable provisions of law,
including, without limitation, the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, the rules and regulations
promulgated thereunder, and the requirements of any principal trading market
upon which the shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.  As a
condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

23.

No Employment Contract.  The Plan and offerings do not constitute an employment
contract.  Nothing in the Plan or in the offerings shall in any way alter the at
will nature of a participant’s employment or be deemed to create in any way
whatsoever any obligation on the part of any participant to continue in the
employ of the Company or a Subsidiary, or on the part of the Company or a
Subsidiary to continue the employment of a participant.





7


